PER CURIAM
Defendants Western Culinary Institute, Ltd. and its parent company, Career Education Corporation, petition for reconsideration of our opinion in Gozzi v. Western Culinary Institute, Ltd., 276 Or App 1, 366 P3d 743 (2016). Specifically, defendants urge us to reconsider one sentence in the opinion to clarify whether we rejected their second assignment on the merits. We grant reconsideration and modify our opinion to delete the following sentence: “We reject without discussion defendants’ second assignment of error, challenging the class itself, but address their contention, asserted in their first assignment of error, that a provision in the arbitration agreements delegates arbitrability and enforceability of the arbitration agreement to an arbitrator rather than to the court.” 276 Or App at 3. In its place, we insert the following sentence: “We reject without discussion defendants’ second assignment of error, challenging the class itself, because it is procedurally improper for review at this time, but we address their contention, asserted in their first assignment of error, that a provision in the arbitration agreements delegates arbitrability and enforceability of the arbitration agreement to an arbitrator rather than to the court.”
Reconsideration allowed; former opinion modified and adhered to as modified.